By the Court.
The judgment of the County Court is certainly erroneous, in not finding the whole issue. The jury should have found that the defendant did, or did not, detain the fifth slave. This is exactly like the case of Custice and Posey in the old General Court; which was an action of detinue for three cows, and the jury having only found a verdict as to two, the verdict was set aside. But the judgment of the District Court, in this case is also erroneous, in not awarding a Venire facias de novo.
Both judgments therefore must be reversed, and the cause remanded to the Countjr Court, to be tried anew.